Citation Nr: 0816477	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disorder.

2. Entitlement to service connection for a right knee 
disorder to include as secondary to a service connected low 
back disorder.

3. Entitlement to service connection for rectal bleeding 
secondary to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
February 1995.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the Regional Office (RO) in Seattle, 
Washington.

By rating action in August 1995 service connection for a left 
knee disorder was denied.  The veteran did not appeal this 
decision and it is final.

The veteran presented evidence at a February 2008 Travel 
Board hearing before the undersigned Veterans Law Judge. A 
transcript of the hearing has been associated with the 
veteran's claims folder.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). Therefore, regardless of the RO's 
action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection. See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

At the Travel Board hearing the veteran submitted new 
evidence without waiver of consideration by the RO.  
Subsequently this evidence was considered by the RO and the 
claims were readjudicated by supplemental statement of the 
case in March 2008 prior to the case being forwarded to the 
Board for adjudication.


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disorder was denied in an August 1995 rating decision.

2.  The evidence associated with the claims file subsequent 
to the August 1995 rating decision does not tend to establish 
any material fact which was not previously of record, and 
fails to present a reasonable possibility of substantiating 
the claim.

3.  The veteran did not have a right knee disorder during 
service, and his currently diagnosed patellofemoral syndrome, 
right knee is not otherwise etiologically related to service 
or the service-connected back disorder.

4. The veteran's rectal bleeding is diagnosed as being due to 
hemorrhoids, which were not evident during service or until 
many years thereafter, and they are not shown to be the 
result of an undiagnosed illness, or otherwise causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1. The August 1995 rating decision which denied entitlement 
to service connection for a left knee disorder is final; the 
evidence presented since the August 1995 rating decision is 
not new and material, and the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 20.1103 (2007).

2.  A right knee disorder was not incurred in or aggravated 
by active service, right knee arthritis may not be presumed 
to have been so incurred, and it is not proximately due to 
the service-connected back disorder. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).

3. A disorder manifested by rectal bleeding was neither 
incurred in nor aggravated by service, or otherwise due to an 
undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2002, July 
2003, and September 2007 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. 

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the veteran was not 
provided notice how disability ratings and effective dates 
are assigned that error is harmless in light of the decisions 
entered below.  The veteran was adequately informed of the 
specific basis for the prior denial of his left knee claim, 
and the evidence needed to reopen his claim of entitlement to 
service connection for that disorder.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony. In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.
 
The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. New and material evidence

Service connection for a left knee disorder was denied in an 
August 1995 rating decision. That decision is final. See 38 
C.F.R. § 20.1103.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam). The Board is required 
to give consideration to all of the evidence received since 
the August 1995 rating decision in light of the totality of 
the record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence on file at the time of the August 1995 rating 
decision included service medical records which note that the 
veteran accidentally struck his left leg with a hammer in 
1992.  This was assessed as a soft tissue injury.  A May 1992 
report diagnosed a patellofemoral surface interruption, and 
chondromalacia of the patella syndrome.  A private physician 
noted that the veteran may have patellofemoral pain in the 
future.  A January 1995 separation examination revealed 
normal lower extremities.

The evidence also included a July 1995 VA examination which 
found normal knees and a full range of motion.  There was no 
tenderness, redness, swelling, locking, instability or other 
associated symptoms; and the veteran's activities were not 
restricted.  The assessment was no remarkable findings on 
examination.

In declining to reopen the claim, the RO determined that the 
new evidence available since August 1995 included post-
service evidence of intermittent pain in 1998 diagnosed as 
patellofemoral syndrome.  There has, however, been no 
competent evidence submitted to establish a continuity of 
treatment since service or that his patellofemoral syndrome 
is related to service.  The RO appropriately concluded that 
new and material evidence had not been submitted showing that 
a left knee disorder was incurred or aggravated by service or 
was otherwise service connected.

While the record includes the appellant's self-reported 
history of disability due to a left knee disorder since 
service, the record remains devoid of any competent evidence 
of a nexus between military service and the claimed disorder, 
to include any evidence that a chronic left knee disorder was 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Hence, new and material evidence has not 
been submitted.  The claim is not reopened.  38 C.F.R. § 
3.156.  

Simply put, the evidence of record continues to be devoid of 
any competent evidence that the veteran incurred or 
aggravated a chronic left knee disorder during service.  The 
evidence presented since the August 1995 rating decision is 
merely cumulative of evidence that has already been 
considered.  Therefore, the evidence submitted since the 
August 1995 rating decision does not raise a reasonable 
possibility of substantiating the veteran's claim.  New and 
material evidence sufficient to reopen the claim of 
entitlement to service connection has not been submitted.  38 
U.S.C.A. § 5108.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 
II. Service Connection
 
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein. 38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The chronicity provision of 38 C.F.R. §  3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own medical determinations and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

a.  Right knee disorder secondary to a service connected 
lumbar strain

The veteran does not claim that a right knee disorder was 
incurred during active service.  Rather, he asserts that he 
developed a right knee disorder due to his service-connected 
back disorder. 

Service medical records are entirely silent as to any right 
knee disorder or injury.  

At a July 1995 VA examination the veteran reported occasional 
aching in the knees which he noticed when doing a lot of 
walking on steel decks in service and when climbing ladders. 
He was never evaluated or treated for a knee condition.  The 
examiner noted no swelling, locking, instability, or other 
associated symptoms. The veteran did not restrict any of his 
activities.  Physical examination revealed normal knees 
bilaterally.  Range of motion was full with no tenderness, 
redness, swelling, crepitus, or other abnormalities.  The 
veteran was able to flex to 140 degrees and to extend 180 
degrees and full squat.  

A June 2003 treatment record from Karl A. Goler, M.D notes 
that the veteran was referred for a neurosurgical referral. 
The veteran reported injuring his back in an automotive 
accident in 1986.  He initially suffered central low back 
pain.  That year, however, it had begun to radiate 
predominantly down the right leg into the lateral ankle.  He 
had pain and numbness in this distribution.  The diagnosis 
was nonsurgical low back pain and right leg discomfort, 
probably referred either from disc degeneration or a 
sacroiliac joint.

Associated with the claims folder are substantial private and 
VA Medical Center treatment records. These records do not 
contain any evidence to support the veteran's theory of 
causation for a right knee disorder. The records note ongoing 
treatment for numerous conditions, including a degenerative 
back disorder with radiculopathy to his lower extremities.  
The records, however, do not provide any competent evidence 
of any link between his back disorder and a right knee 
patellofemoral syndrome.

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim. The private and VA treatment 
records do not include any opinion linking any right knee 
disorder to the veteran's military service or to his back 
disorder. There is no objective medical evidence to show that 
the veteran's right knee disorder was caused or aggravated by 
his service-connected back disorder. The medical records also 
do not reveal competent evidence of compensably disabling 
right knee degenerative joint disease within a year of the 
veteran's separation from active duty.  As noted, the July 
1995 VA examination showed a normal right knee.  While there 
is current evidence that he has a right knee patellofemoral 
syndrome, without competent evidence linking this disorder to 
his service, or to his service connected back disorder the 
benefit sought on appeal, must be denied.

b. Rectal bleeding due to an undiagnosed illness

The veteran is claiming entitlement to service connection for 
chronic rectal bleeding due to his Persian Gulf service. 
Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 
Further, lay persons are competent to report objective signs 
of illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, gastrointestinal 
signs or symptoms.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. §3.317(d)(2).

The service medical records reveal that in April 1993, the 
appellant reported blood on toilet tissue after passing 
stool.  Physical examination revealed small tears of the 
sphincter at 5 and 8 o'clock. There were no visual or 
palpable hemorrhoids noted.

In May 1993 the examiner noted a complaint of rectal pain.  
Physical examination revealed no fissures or hemorrhoids.  
There was some sphincter tenderness and spasms.  

At a July 1995 VA examination the veteran reported 
intermittent problems due to a rectal fissure since 1993.  He 
reported never having never been treated but having monthly 
pain and bleeding.  He had no other symptoms.  Physical 
examination revealed a normal rectal examination with no 
fissures or hemorrhoids.  There was good sphincter control 
with no pain or tenderness and negative guaiac stool.  The 
diagnosis was an intermittent rectal fissure since 1993 with 
symptoms about once a month.  

At a December 2002 VA examination the veteran reported the 
condition began in 1993 with a ripping and tearing feeling 
when he passed stool followed by bright red blood on paper.  
He reported having had this problem for the prior two years 
occurring 2 to 3 times a week.  Bactrim reportedly decreased 
the symptoms.  Spicy foods reportedly caused rectal burning.  
Physical examination revealed no ano-rectal mucosal 
abnormalities.  There were no external hemorrhoids.  
Sphincter tone was normal.  There was some tenderness 
posteriorly, but no palpable fissures, fistulas, or internal 
hemorrhoids.  Guaiac stool was negative.  The diagnoses were 
bright rectal bleeding after bowel movement, small internal 
hemorrhoids.  Endoscopic examination also diagnosed 
hemorrhoids.  The examination was otherwise unremarkable.  

The veteran does not currently manifest a chronic rectal 
bleeding disorder that is related to an undiagnosed illness. 
His rectal bleeding has been diagnosed as being due to 
hemorrhoids, which were not manifested during service or 
until several years after separation from service. A 
diagnosed disorder may not be considered to be due to 
undiagnosed illness. Therefore, the presumptions afforded 
Persian Gulf veterans do not apply in this case. Under these 
circumstances, service connection for rectal bleeding is not 
warranted.

The Board acknowledges that the record includes a diagnosis 
of a rectal fissure since 1993.  The service medical records, 
however, do not include such a diagnosis.  Moreover, on 
examination in July 1995 and December 2002, there was no 
evidence of a fissure.  Hence, there is no competent evidence 
that the appellant has a current service related disability 
due to a fissure.  Thus, this diagnosis is insufficient to 
grant service connection.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application. 38 U.S.C.A. § 5107.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the prior decision that denied service 
connection for a left knee disorder is denied.

Service connection for a right knee disorder, secondary to a 
back disorder is denied.

Entitlement to service connection for rectal bleeding 
secondary to an undiagnosed illness is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


